DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 105 recites “wherein the retractor comprises a telescopic tube portion, and wherein the method further comprises adjusting a position of the retractor by sliding apart the telescopic tube portions of the retractor” which renders the claim indefinite as it is unclear if there is only one telescopic tube portion or multiple telescopic tube portions being claimed since the claim is reciting both. For purposes of examination, the claim is being interpreted as “wherein the retractor comprises telescopic tube portions, and wherein the method further comprises adjusting a position of the retractor by sliding apart the telescopic tube portions of the retractor.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 91, 96, & 98-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Ferree (US PG Pub No. 2007/0168043).
Regarding Claims 91, 96 & 98-100, Miles et al. discloses a surgical method (Abstract, Figs. 1-14, Paragraphs [0011-0020, 0038, 0048-0064]), comprising: forming an incision in a posteriolateral corridor (corridor, Paragraph [0048]; posterolateral approach to the spine, Paragraphs [0039 & 0059]) in the skin of a patient to access the spine (It is understood that an incision in the skin is made in order to distract tissues extending between the skin and the surgical target site and establish an operative corridor to an intervertebral target site prior to inserting further surgical instruments therein as stated in Paragraphs [0045 & 0059], Fig. 1); passing a retractor (tissue retraction assembly 10, Fig. 1) through the incision to increase an access window (operative corridor 15 into operative site, Paragraph [0048]) to the spine (Paragraph [0048], Fig. 1); detecting nervous tissue in the vicinity of the access window (detecting the existence of (and optionally the distance and/or direction to) neural structures before, during and/or after distraction and/or retraction of tissue, Paragraphs [0039-0044]) using an electrode (one or more electrodes 39 at the distal regions of each 
Miles et al. does not disclose the step of performing a foraminotomy, and wherein at least one step of the method is performed by a surgical robot. Miles et al. does disclose in Paragraph [0064] that “By way of example only, in spinal applications, any number of implants and/or instruments may be introduced through the working cannula 50, including but not limited to spinal fusion constructs (such as allograft implants, ceramic implants, cages, mesh, etc.), fixation devices (such as pedicle and/or facet screws and related tension bands or rod systems), and any number of motion-preserving devices (including but not limited to nucleus replacement and/or total disc replacement systems).” but does not disclose that a surgical robot controls the insertion or movement of these instruments.
Farr et al. discloses a method of spinal fusion surgery (Figs. 1 & 15A-15B), comprising inserting a spinal fusion cage (Fig. 15A, Paragraph [0051]) and performing a foraminal decompression via an arcuate postero-lateral approach which provides a surgeon with an improved trajectory and passageway to decompress the foramen, and allows for improved patient positioning, access, and patient outcomes (Paragraphs [0051-0053]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Miles et al. to add the step of performing a foraminotomy as taught by Farr et al., where a robot is used to guide a drill during the foraminotomy as taught by Ferree so that pinched spinal nerves can be decompressed and to promote increased stability in the fused region upon healing of the vertebrae while effectively controlling the depth of the drill bit and preventing excessive .
Claims 92-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Ferree (US PG Pub No. 2007/0168043) as applied to claim 91 above and further in view of Alain (US PG Pub No. 2012/0191094).
Regarding Claims 92-93, the combination of Miles et al., Farr et al., and Ferree discloses the claimed invention as stated above in claim 91, except wherein an articulating drill having a distal portion that is angled relative to a proximal portion thereof is used to perform the foraminotomy. 
Alain et al. discloses a flexible and articulating drilling device for forming a channel in a vertebra (Abstract), wherein an articulating drill bit (10, Figs. 4, & 4a-4d, Paragraph [0074]) is used to drill a curved channel in the vertebral body of a spinal segment (Paragraph [0033]), wherein the drill includes a distal portion (perpendicular distal tip near 10e, Fig. 4b) angled relative to a proximal portion (10a, Fig. 4b). Alain et al. teaches using the articulating drill bit as recited for the purpose of making is possible to form a curved osseous channel and enabling access to the intervertebral disc for insertion of an implant between adjacent vertebral bodies (Paragraphs [0001-0002]).
It would have been obvious to one having ordinary skill in the art before the invention was made to perform the foraminotomy of the combination with an articulating drill as taught by Alain et al. in order to provide the surgeon with a drill that can create a .
Claims 94 & 106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Ferree (US PG Pub No. 2007/0168043) as applied to claim 91 above and further in view of Stauber (US PG Pub No. 2005/0288677).
Regarding Claim 94, the combination of Miles et al., Farr et al., and Ferree discloses the claimed invention as stated above in claim 91, except the step of irradiating the access window with light from a light source on an inner surface of the retractor.
Stauber discloses a method of spinal surgery, comprising the step of inserting a retractor with a light source provided on an inner distal tip of the retractor utilized with implant or grafts for spinal fusion or disc replacement to illuminate the surgical site (Paragraph [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor used in the method of the combination with a light on an inner distal tip of the retractor as taught by Stauber in order to provide an illumination means which would allow the surgeon to better visualize the cervical spine during tissue retraction in a spinal surgery.
Regarding Claim 106, Miles et al. discloses a surgical method (Abstract, Figs. 1-14, Paragraphs [0011-0020, 0038, 0048-0064]), comprising: forming an incision in the skin of a patient to access the spine (Once an operative corridor is established, any of a 
Miles et al. does not disclose the step of performing a foraminotomy, wherein at least one step of the method is performed by a surgical robot, and the step of illuminating the spine in the vicinity of the access window from a light source on an inner surface of the retractor. Miles et al. does disclose in Paragraph [0064] that “By way of example only, in spinal applications, any number of implants and/or instruments may be introduced through the working cannula 50, including but not limited to spinal fusion constructs (such as allograft implants, ceramic implants, cages, mesh, etc.), fixation devices (such as pedicle and/or facet screws and related tension bands or rod systems), and any number of motion-preserving devices (including but not limited to nucleus replacement and/or total disc replacement systems).” but does not disclose that a surgical robot controls the insertion or movement of these instruments.
Farr et al. discloses a method of spinal fusion surgery (Figs. 1 & 15A-15B), comprising inserting a spinal fusion cage (Fig. 15A, Paragraph [0051]) and performing a 
Ferree discloses methods and devices for cervical spinal fusion surgery, wherein a drill bit (512) is inserted into the spine through a sleeve in the soft tissues of the neck (Paragraph [0159]) to create a tunnel through vertebra (120) and into the nucleus pulposus of the disc (124, Figs. 13B&18A). Ferree discloses that the “drill bit (512) is preferably guided by CT image/CAD/CAM technology or a robot that has features that prevent advancement of drill bit when the drill encounters less pressure. The feature prevents excessive advancement of drill bit 512 into spinal canal 129. Excessive advancement of drill bit 512 could injure the spinal cord. The tip of drill bit 512 experiences less pressure as it advances through disc material than when it advances through the vertebra. The robot preferably has features than control the depth of drill bit advancement. For example, the robot could be programmed to advance the drill bit about 10 mm, alternatively about 12 mm, alternatively about 14 mm. The distance between the tip of the partially advanced drill bit and the herniated nucleus pulposus or spinal canal 129 could be measured from imaging studies. The robot could be programmed to advance the drill bit the predetermined distance. The measurements and drill bit advancements could be made several times.” (Paragraph 0159]).
Stauber discloses a method of spinal surgery, comprising the step of inserting a retractor with a light source provided on an inner distal tip of the retractor utilized with 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Miles et al. to add the step of performing a foraminotomy as taught by Farr et al., where a robot is used to guide a drill during the foraminotomy as taught by Ferree, so that pinched spinal nerves can be decompressed and to promote increased stability in the fused region upon healing of the vertebrae while effectively controlling the depth of the drill bit and preventing excessive advancement of the drill bit when the drill encounters less pressure to prevent spinal cord injury. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor used in the method of the Miles et al. with a light on an inner distal tip of the retractor as taught by Stauber in order to provide an illumination means which would allow the surgeon to better visualize the cervical spine during tissue retraction in a spinal surgery.
Claims 95 & 104 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Ferree (US PG Pub No. 2007/0168043) as applied to claim 91 above and further in view of Zipnick et al. (US PG Pub No. 2007/0239160).
Regarding Claim 95, the combination of Miles et al., Farr et al., and Ferree discloses the claimed invention as stated above in claim 91, except the step of capturing an image of the access window with a camera. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of the combination with the step of inserting a camera through the access window and capturing an image of the patient in the access window as taught by Zipnick et al. in order to allow a surgeon to better visualize the surgical site in the cervical spine during a tumor removal and fusion procedure.
Regarding Claim 104, the combination of Miles et al., Farr et al., and Ferree discloses the claimed invention as stated above in claim 91, except the step of providing at least one of irrigation and suction through the access window. 
Zipnick et al. discloses a method of spinal surgery, wherein an instrument (A80B, Figs. 235E-H) comprising a plunger or syringe (B72) which functions to push a spinal implant out or generate suction to draw tissue or an implant up into the instrument (Paragraph [0611]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of the combination with the step of inserting an instrument for pushing a spinal implant or generating suction to draw tissue or an implant up into the instrument as taught by Zipnick et al. in order to provide a surgeon with a means for inserting or removing a spinal fusion implant which further is capable of drawing tissue into the instrument during cervical spinal surgery.
Claims 101-103 & 105 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles et al. (US PG Pub No. 2008/0097164) in view of Farr et al. (US PG Pub No. 2008/0306481) and Ferree (US PG Pub No. 2007/0168043) as applied to claim 91 above and further in view of Frasier et al. (US PG Pub No. 2007/0156026).
Regarding Claims 101-103, the combination of Miles et al., Farr et al., and Ferree discloses the claimed invention as stated above in claim 91, except the step of passing a wing through a through-hole formed in the retractor; and positioning the wing to retract soft tissue; wherein passing the wing through a through-hole formed in the retractor includes disposing the wing such that a distal head thereof extends from a first end of the retractor and a proximal end portion thereof extends from a second end of the retractor opposite the first end; and securing the wing to the retractor using one or more features formed on an inner rim of the through-hole that provide for angular adjustment and securement of the wing relative to the retractor.
Frasier et al. discloses a surgical retractor for use in minimally invasive spinal surgery, wherein the spinal retractor (100) depicted in Figs. 6-9B includes a plurality of telescoping blades (112a-112d, Paragraph [0034]) for insertion into the skin of a patient and for creating an access window therein, wherein the blades each comprise a primary blade portion (140a-140d, Figs. 7 & 9A) having a longitudinal through-slot through which a telescoping wing (142a-142d, Fig. 9A) is passed such that a distal head portion (upper portion of each 142a-142d) thereof extends from a first end of the blade (upper portion of each blade 112a-112d, Fig. 9A, depending on how far 142 is inserted into 140, the upper portion can extend from the upper portion of each blade) and a proximal end 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor used in the method of the combination with blades including slidably adjustable telescopic wings used to retract soft tissue within the access window as taught by Frasier et al. in order to allow the retractor to be adjustable in length based on a particular patients anatomy and needs during a procedure. 
Regarding Claim 105 as best understood, the combination of Miles et al., Farr et al., and Ferree discloses the claimed invention as stated above in claim 91, except wherein the retractor comprises telescopic tube portions, and wherein the method further comprises adjusting a position of the retractor by sliding apart the telescopic tube portions of the retractor.
Frasier et al. discloses a surgical retractor for use in minimally invasive spinal surgery, wherein the spinal retractor (100) depicted in Figs. 6-9B includes a plurality of partially tubular telescoping blades (112a-112d, Paragraph [0034]) for insertion into the skin of a patient and for creating an access window therein, wherein the blades each 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor used in the method of the combination with blades including slidably adjustable telescopic tube portions used to retract soft tissue within the access window as taught by Frasier et al. in order to allow the retractor to be adjustable in length based on a particular patients anatomy and needs during a procedure. 

Response to Arguments
Applicant’s amendments, filed 02/02/21, have overcome the objections to claims 94-95, 97-98 & 104.
Applicant’s amendments, filed 02/02/21, have overcome the 112(b) rejections to claims 96, 100 & 105.
In regards to Applicant’s arguments, filed 02/02/21, with respect to all claims: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775